I concur in the result. The insurer is under no liability other or different than that of the insured. It does not get us anywhere to argue that if Mr. Keegan had been injured while in the employ of the partnership he would be entitled to compensation. Of course he would. He would be equally entitled to compensation if, while in the employ of his wife alone, he had suffered an injury arising out of his employment and in the course thereof. But if in that case he had died, his surviving wife would have been without right of recovery for the simple reason that the law knows of no process whereby one person may recover against himself. If in the case now supposed the wife had carried compensation insurance covering her husband as an employe, the husband, if injured and surviving, could recover from the insurer, but only because of the primary and basic liability of the wife as an employer. However, if he had been killed, his wife could not have recovered against the insurer simply because there would be no primary liability against herself in favor of herself.
But, under the workmen's compensation act, partnerships are liable as employers. 1 Mason Minn. St. 1927, § 4326(d). Hence the firm of Keegan and Brophy, as an employer, was so liable. The resulting claim of Mrs. Keegan for compensation for her husband's death is but a new kind of claim, of statutory derivation, which one partner may have, and in this case has, against the partnership and its assets. The uniform partnership law, § 18 (a), *Page 265 
2 Mason Minn. St. 1927, § 7401 (a), and § 7423 (b) II, recognizes that a partner may have claims against the partnership, but there is no exclusionary definition of them. I agree that such a claim as this, for workman's compensation, is included.